Order entered April 10, 2014




                                              In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                       No. 05-14-00066-CR

                                  CRAIG DICKEY, Appellant

                                                 V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 5
                                   Dallas County, Texas
                           Trial Court Cause No. F06-99720-L

                                            ORDER
       The Court REINSTATES the appeal.

       On March 4, 2014, we ordered the trial court to make findings regarding why the clerk’s

and reporter’s records had not been filed. On March 21, 2014, we received the clerk’s record

and on April 4, 2014, we received the reporter’s record. Therefore, in the interest of expediting

the appeal, we VACATE the March 4, 2014 order requiring findings.

       Appellant’s brief is due within thirty days of the date of this order.


                                                       /s/    DAVID EVANS
                                                              JUSTICE